DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant has added new claims 10-12 and cancelled claims 1-9 leaving claims 10-12 pending in the current application and the claims 10-12 received by the office on June 4, 2021 are examined below.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
“A method of producing an liquid line” in line 1 of claim 11 is grammatically incorrect. 
“preparing an all having” in line 2 of claim 12 is grammatically incorrect. Correction of this phrasing should be done in a way to be consistent with the antecedent basis issue in claim 12 noted below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 recites the limitation "the aluminum alloy" multiple times in defining "a set of materials".  There is insufficient antecedent basis for this limitation in the claim. While an aluminum alloy is created in claim 10, claim 11 is an independent claim and there is no previous recitation of an aluminum alloy in claim 11. 

Claim 11 recites the limitation "the mixture" in line 16.  There is insufficient antecedent basis for this limitation in the claim. There are previous recitations of both “a molten mixture” and “a reduced temperature mixture” and thus it is unclear which mixture is being referenced.

Claim 11 recites the limitation “A method of producing an liquid line for die casting” in line 1. This is unclear as the last step of the claim notes that an aluminum alloy is produced, not a liquid line. This makes it unclear whether a claimed step is missing to produce the liquid line. 

Claim 12 recites the limitation "the aluminum alloy" in multiple times in defining "preparing an all having" section of claim 12.  There is insufficient antecedent basis for this limitation in the claim. While an aluminum alloy is created in claim 10, claim 12 is an independent claim and while there is a mention of an aluminum alloy casting, there is no previous recitation of an aluminum alloy in claim 12. 

Claim 12 recites the limitation "the alloy" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As noted in the claim objection above, “an all” appears to have been an attempt to create antecedent basis for this phrasing. However, care should be taken in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2454509 A1 of Matsuoka.
As to claim 10, Matsuoka discloses Al-Mg-Si series aluminum alloys excellent in machinability, and an aluminum alloy material and a method for production thereof (Matsuoka, pg. 1, lines 13-15) with the composition in comparison to the claim limitations as shown in the table below.
	
Element
Claim 10 limitation
Claim 42 of Matsuoka
Si
5 to 7 wt%
0.3 – 12.5 wt%
Fe
0.1 to 1.0 wt%
0.01 – 1.0 wt%
Mg
2.0 wt%
0.1 – 6 wt%
Ni
0.1 to 1.0 wt%
0.005 – 1.0 wt%
Ti
0.15 wt%
 0.001 - 1 wt% 
Sn
1.0 wt%
0.01 – 1.0 wt%
Aluminum
remainder
balance


Thus Matsuoka teaches an aluminum alloy with a composition wherein the claimed ranges of Si, Fe, Mg, Ni, Ti, Sn, and Aluminum overlap or lie inside the range of the elements of the alloy of the prior art as shown in the table above. As the claimed ranges overlap or lie inside the ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-132786 A (with provided English translation) of Okubo in view of CA 2454509 A1 of Matsuoka and US 2016/0060731 A1 of Huang.
As to claim 11, the limitation “A method of producing a liquid line for die casting” is an intended use and does not result in a structural difference in the claimed device (see MPEP 2111.02(II)). Further it is not clear how a liquid line is formed, see 112(b) rejection above.
Okubo relates to a casting process of filling an aluminum alloy molten metal in a mold and cooling to obtain an intermediate of an aluminum alloy (Okubo, claim 1). Okubo teaches an aluminum alloy with a mass ratio of Si 6.5 to 7.5%, Mg 0.25 to 0.45%, Cu, Zn, Fe, Mn, 1.0% or less of one or more selected from the group consisting of Ni, Ti, Pb, Sn and Cr, and the balance Al (Okubo, claim 1). Okubo teaches that in a melting furnace, the raw material is adjusted to have a desired composition of Al, Si, Mg and other elements is preferably adjusted to a temperature range of approximately 720 to 1100 ° C in a non-oxidizing atmosphere and melting to form a molten metal is performed (Okubo, paragraph [0017]; thereby overlapping the range of claimed temperatures for adding the set of materials). 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the temperature within this range for elements that have a higher melting point such as silicon (MP = 1414°C) to thereby increase the rate of dissolution in the alloy and then lower the temperature for other elements with lower melting points such as magnesium (MP = 650°C) to save energy.
Further, the MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for melting temperature would be obvious in light of the disclosed range for melting temperature in Okubo. 
While Okubo does not disclose an order to the addition of the elements to make the alloy, the order of adding the elements would be obvious to a person of ordinary skill in the art absent evidence of new or unexpected results. MPEP 2144.04(IV)(C): See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). It is noted that applicant’s data in Tables 1-7 are not related to the order of the addition of elements and thus there does not appear to be any evidence of unexpected results achieved by the order of addition nor the temperatures that the elements are added at.
 
Okubo teaches a cleaning process where hydrogen gas and oxides (slag) contained in the molten metal are removed (Okubo, paragraph [0020]; thereby Okubo is disclosing removing impurities from the mixture). Okubo also discloses pouring and cooling as part of a casting process (Okubo, paragraph [0022]; where pouring out of the furnace meets the definition of 

However, Okubo does not explicitly disclose heating the mixture for 4 to 5 hours. 
Okubo does teach that the elements must be melted to form a molten metal (Okubo, paragraph [0017]), Okubo is merely silent on how long the heating process must take place for this melting to occur. 
Hwang relates to an aluminum alloy, comprising: 4.0 to 10.0 weight % silicon (Si), 0.1 to 4.0 weight % magnesium (Mg), 0.1 to 1.0 weight % chromium (Cr), 0.05 to 1.0 weight % zinc (Zn), 0.05 to 1.0 weight % manganese (Mn), 0.01 to 1.0 weight % titanium (Ti), 0.001 to 0.5 weight % tin (Sn), and 81.5 to 95.689 weight % aluminum (Hwang, abstract). Hwang teaches forming the aluminum alloy by heating the aluminum to 700 - 800 ° C (Hwang, paragraph [0063]), adding silicon once the aluminum reaches a temperature of 850° C to 950° C (Hwang, paragraph [0064]). Hwang teaches that titanium (Ti), chromium (Cr), and manganese (Mn) may be added to the heated molten material and then completely melted by heating at a corresponding temperature for a predetermined period of time (Huang, paragraph [0065]). Huang teaches that this heating may be conducted in the range of 4 to 5 hours (Huang, paragraph [0065]). 
As Okubo and Hwang both relate to the methods of making similar aluminum alloys and Okubo instructs to melt the elements, a person of ordinary skill would naturally look to the art to determine how to best carry this out this method. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of heating 4 to 5 hours as taught by Huang to the method of making an aluminum alloy as disclosed by Okubo thereby completely melting the metals such as titanium added to the alloy (Huang, paragraph [0065]).


Okubo does disclose that its process relates to a casting step of filling a molten aluminum alloy into a mold and cooling the mold to obtain an intermediate of an aluminum alloy road wheel, a solution treatment step after the casting step, and an aging treatment step (Okubo, paragraph [0009]), thus the method is applicable to aluminum alloys. 
As noted in the table above, Matsuoka discloses an aluminum alloy composition that meets the claim limitations. 
As Okubo and Matsuoka both relate to similar aluminum alloys with silicon and magnesium for casting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum alloy disclosed in the table above by Matsuoka into the method of making an aluminum casting disclosed by Okubo, thereby simply substituting one known element for another to obtain predictable results as these references relate to similar aluminum-silicon alloys, aluminum-silicon alloys are known in the art to be useful in casting parts, and therefore the substitution of the Matsuoka composition into the Okubo method of melting and casting would have produced predictable results. See MPEP 2141(III). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Matsuoka.
As to claim 12, Okubo relates to a casting process of filling an aluminum alloy molten metal in a mold and cooling to obtain an intermediate of an aluminum alloy (Okubo, claim 1). Okubo teaches an aluminum alloy with a mass ratio of Si 6.5 to 7.5%, Mg 0.25 to 0.45%, Cu, Zn, Fe, Mn, 1.0% or less of one or more selected from the group consisting of Ni, Ti, Pb, Sn and Cr, and the balance Al (Okubo, claim 1). Okubo teaches that in a melting furnace, the raw melting to form a molten metal is performed (Okubo, paragraph [0017]). 
Okubo also discloses pouring and cooling as part of a casting process (Okubo, paragraph [0022]; where pouring out of the furnace meets the definition of tapping – removing molten metal from a furnace -- the mixture and producing an ingot). Okubo teaches after the melting step, filling the cavity of the mold with molten metal (Okubo, paragraph [0022]).
Okubo does not explicitly disclose the claimed composition as outlined in the table above. 
Okubo does disclose that its process relates to a casting step of filling a molten aluminum alloy into a mold and cooling the mold to obtain an intermediate of an aluminum alloy road wheel, a solution treatment step after the casting step, and an aging treatment step (Okubo, paragraph [0009]), thus the method is applicable to aluminum alloys. 
Matsuoka teaches the composition of Aluminum alloy as addressed in the rejection of claim 10 above. 
As Okubo and Matsuoka both relate to similar aluminum alloys with silicon and magnesium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum alloy disclosed in the table above by Matsuoka into the method of making an aluminum casting disclosed by Okubo, thereby simply substituting one known element for another to obtain predictable results as these references relate to similar aluminum-silicon alloys, aluminum-silicon alloys are known in the art to be useful in casting parts, and therefore the substitution of the Matsuoka composition into the Okubo method of melting and casting would have produced predictable results. See MPEP 2141(III). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zor, Sibel & Zeren, M. & Özkazanç, H. & Karakulak, Erdem. (2012). Effect of Titanium Addition on Corrosion Properties of Al-Si Eutectic Alloys. Protection of metals and physical chemistry of surfaces. 48. 568-571. 10.1134/S2070205112050176. Zor teaches that titanium addition to Al-Si alloys results in accelerated corrosion (Zor, pg. 571, Conclusions). 
Totten, George E.. (2016). ASM Handbook Volume 4E - Heat Treating of Nonferrous Alloys - 5.2 Other Microstructural Features. ASM International. Totten teaches that titanium additions to aluminum alloy castings acts as a grain refiner and titanium depresses the electrical conductivity of aluminum (Totten, pg. 69, right column, first full paragraph). 

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. 
	With respect to the previous 112(b) rejections, applicant’s deletion of those claims has solved those indefiniteness issues and the objections and rejections are withdrawn. However, antecedent basis issues have been found in the newly added claims as noted above.

	With respect to the 103 rejection over Okubo and Ichinose, applicant’s amendment of the magnesium range to be 2% has overcome the rejections and it is withdrawn as Okubo’s range of Mg only varies from Mg 0.25 to 0.45% and this is not close to 2% and Ichinose teaches 

	With respect to the 103 rejection over Ichinose, applicant argues that Ichinose does not disclose this particular ratio of magnesium (Applicant’s remarks, pg. 7, first full paragraph). 
	While Ichinose’s rejection alone has been withdrawn, these arguments relates to Matsuoka as it discloses overlapping ranges. Upon consideration of applicant’s data in Table 1 and Table 3, there is no showing of criticality or unexpected results. The singular inventive example, while displaying higher strength and thermal conductivity than the comparative examples, holds none of the elements constant. With silicon, nickel, iron, titanium, and tin all changing amounts, there is no established link between the 2% concentration of magnesium and the difference in strength and thermal conductivity. Absent a showing of criticality or unexpected results, the prima facie rejection is maintained.

	Applicant has also amended the range for titanium to 0.15% and argues this is the most preferable amount and this improves moldability, strength, and corrosion resistance as demonstrated in Tables 6 and 7 in the specification (Applicant’s remarks, pg. 7, last paragraph). 
	However, Matsuoka discloses an overlapping range for titanium. Applicant appears to be arguing that applicant has demonstrated a criticality of the claimed range due to unexpected results. Applicant’s proffered data shows increased electrical conductivity at lower amounts of titanium (32% at 0.15% Ti, compared to 30% and 26.5% at 0.3% Ti and 0.45% Ti respectively) while also having improved corrosion resistance (0.082 mpy for 0.15% Ti compared to 0.096 mpy and 0.099 mpy for 0.3% and 0.45% Ti respectively). 
However, neither of these results are unexpected in the art. Totten, which is the ASM handbook on the Metallurgy of Heat Treatable Aluminum Alloys, notes that titanium is used primarily as a grain refiner of aluminum alloy castings and ingots (Totten, pg. 69, right column, 3 (Zor, pg. 571, Conclusions). Zor teaches these TiAl3 intermetallic phases construct local cathode regions inside the material can cause dissolution at matrix regions close to them (Zor, pg. 571, Conclusions). Zor concludes that increasing the amount of titanium in the material leads to more of the local cathode areas which results in accelerated corrosion in HCl and H2SO4 solutions with more severe damage in HCl due to Cl- ions (Zor, pg. 571, Conclusions). Thus, Zor is teaching that increasing amounts of titanium in Al-Si alloys will lead to increased corrosion rates.
Weighing applicant’s data in view of the knowledge in the art, as the changes in the properties shown by the applicant are known and expected in the art, there is insufficient evidence to rebut the finding of obviousness (See MPEP 716.02). As such, the rejection is maintained.

Applicant also notes that the tin amount has been amended to 1.0% (Applicant’s remarks, pg. 8, first full paragraph) and although Ichinose discloses overlapping ranges, it does not explicitly disclose where tin is higher than titanium % (Applicant’s remarks, pg. 9, first full paragraph; this would also be true of Matsuoka). Applicant argues that these ratios enhance moldability, cutting machinability and compensate for the decrease in thermal conductivity caused by titanium thus differentiating the claimed composition from the art (Applicant’s remarks, pg. 9, first full paragraph).
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  A reference may be relied upon for all that it would have 
While applicant claims that this ratio of tin to titanium produces beneficial results, applicant has not pointed to data to support that claim nor does it appear that claim is supported by the data included in the specification. The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). As such, considering the evidence as a whole, applicant has not overcome the prima facie case of obviousness and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733